Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claim 2 is canceled. Claims 4, 8 are withdrawn. Claims 1, 3, 11, 13, 14 are amended.
Claims 1, 3, 5-7, 9-14 are under consideration.

Specification
2. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: the application has been amended.
In view of applicant’s amendment, the objection is withdrawn.

Claim Objections
3. (previous objection, withdrawn) Claims 3, 13, 14 were objected to because of informalities.
Applicant contends: the claims have been amended.
In view of applicant’s amendment, the objection is withdrawn.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. (previous rejection, maintained; withdrawn as to canceled claim 2) Claims 1, 3, 5-7, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AJA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1, 3, 5-7, 9-14 as submitted 10/6/2020.
Applicant contends: as to claim 11, the claim has been amended; as to claim 1, one of ordinary skill in the art would reasonably understand the scope of the invention of claim 1; (i)-(iii) are standard convictions in the field of enzyme formulations; U.S. Patents 10835598 and 9642794 recite “unacceptably”.
Applicant’s arguments are considered and found persuasive as to amended claim 11, but unpersuasive as to claim 1.
See the rejection as recited in the previous Office Action.

			Response to Arguments
Turning to applicant’s arguments, it is maintained that the term “unacceptably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, it is not clear who it is or must be acceptable to. Such a term “acceptable” necessitates judgment or decision making on a scale by a party according to a subjective or relative standard (See also Merriam-Webster, “Acceptable”, found at https://www.merriam-webster.com/dictionary/acceptable (2022))(See PTO-892:Notice of References Cited).
As to U.S. Patents 10835598 and 9642794 reciting “unacceptably”, the claims at issue are those of the instant application (17/064215).
The rejection is maintained for reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. (previous rejection, maintained as to claims 1, 3, 5-7, 9, 10, 13, 14; withdrawn as to canceled claim 2) Claims 1, 3, 5-7, 9, 10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (US20130022589)(cited in applicant’s IDS submitted 11/26/2020) in view of Maibach et al. (US20030072814; previously cited).
See claims 1, 3, 5-7, 9, 10, 13, 14 as submitted 6/2/2022.
Applicant contends: claim 1 has been amended; Saxena et al. fails to disclose, suggest or provide guidance to a method as claimed; Saxena et al. is intended for patients who are already infected with HPV; Saxena et al. makes no attempt to prevent contracting HPV by the subject; Maibach et al. describes a method of treating an individual afflicted with warts; Maibach et al. encompasses prevention of warts in a predisposed individual and treatment of warts in a clinically symptomatic individual; Maibach et al. does not make obvious a method of preventing infection by HPV in a subject.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action. 
As to the claim amendments in claim 1, Saxena et al. teaches: wherein ranpirnase and the ‘805 variant are active against HPV infections; as well as treatment using therapeutically effective amounts [0004](interpreted to read on “increasing resistance of a subject” as recited in claim 1). 
As to the “wherein” clause language, such results are considered to flow from the step and composition as recited in claim 1 (see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

				Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To reiterate as indicated above and previously, it is maintained in view of the instant claim language that one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the claimed invention in view of Saxena et al. in view of Maibach et al.
As to amended claim language, the instant claims are directed merely to increasing resistance and not a preventative method, thus the patient population is not considered to be excluded by the teachings of Saxena et al. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, as to Maibach et al., the teachings are not so limited as applicant contends. For example, Maibach et al. teaches wherein warts are caused by HPV [0003]; warts comprises infections by HPV [0063].
The rejection is maintained for reasons of record.

6. (previous rejection, maintained) Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. in view of Maibach et al. as applied to claims 1, 3, 5-7, 9, 10, 13, 14 above, and further in view of Biazzi et al. (US20020151521; previously cited).
See claims 11, 12 as submitted 6/2/2022.
aApplicant contends: Burke et al. is silent with regard to a method as claimed; Burke et al. does not render claim 1 obvious.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action. 

				Response to Arguments
Turning to applicant’s arguments, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. (previous rejection, maintained; withdrawn as to canceled claim 2) Claims 1, 3, 5-7, 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9642794 in view of Saxena et al. and Maibach et al. (references cited above).
See claims 1, 3, 5-7, 9-14 as submitted 6/2/2022.
Applicant contends: amended claim 1 does not relate to a topical pharmaceutical composition as recited in claims 1-7 of U.S. Patent No. 9642794; Saxena et al. and Maibach et al. do not describe a method of increasing resistance; applicant requests withdrawal.
Applicant’s arguments are considered but found unpersuasive.
	See the rejection as recited in the previous Office Action. 
See also the interpretation of the amended claims in view of Saxena et al. and Maibach et al. as indicated above.

				Response to Arguments
Turning to applicant’s arguments, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.

Conclusion
8. No claims are allowed.
9. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        

=